Opinion issued May 12, 2006
 
 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00391-CR
____________

IN RE JIM AMIR MOLIN BENDAVID, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Jim Amir Molin Bendavid, has filed in this Court a pro se petition for
writ of mandamus asking that we order respondent
 and the prosecutor to set a
reasonable bond in his pending felony case.  We deny the petition.
          Relator is represented by appointed counsel Kyle B. Johnson in the trial court. 
Relator is not entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 
(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d
623, 625 (Tex. Crim. App. 1981).  Accordingly, we deny the petition for writ of
mandamus.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).